 1   MAYER BROWN LLP
     ROBERT C. DOUBLE III (SBN 301637)
 2   rdouble@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 3
     Los Angeles, California 90071-1503
 4   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
 5
     MAYER BROWN LLP
 6   DEBRA BOGO-ERNST (pro hac to follow)
     MICHAEL BORNHORST
 7
     (admitted pro hac vice)
 8   dernst@mayerbrown.com
     mbornhorst@mayerbrown.com
 9   71 S. Wacker Drive
     Chicago, Illinois 60606
10   Telephone (312) 782-0600
     Facsimile: (312) 706-9302
11

12   Attorneys for Defendants Cenlar FSB and
     CitiMortgage, Inc.
13
                                   UNITED STATES DISTRICT COURT
14
                              EASTERN DISTRICT OF CALIFORNIA
15

16
     JILL S. ROBERTS WILSON,                        Case No. 2:19-cv-01197
17
                      Plaintiff,                    ORDER EXTENDING DEFENDANTS’
18                                                  TIME TO RESPOND TO THE
                                                    COMPLAINT
19         vs.

20   CENLAR CAPITAL CORPORATION
     d.b.a. CENLAR FSB; CITIMORTGAGE,
21   INC.; and DOES 1-10, inclusive,

22                    Defendants.

23

24

25

26
27

28
                                                1
                                                       [PROPOSED] ORDER; CASE NO. 2:19-CV-01197
 1          Having considered the Parties’ Stipulation seeking to extend Defendant Cenlar FSB’s and

 2   Defendant CitiMortgage, Inc.’s (together “Defendants”) deadline to respond to Plaintiff’s

 3   Complaint, and for good cause showing, the extension requested by way of the Stipulation is

 4   GRANTED and Defendants shall have through and including October 16, 2019 to file their

 5   response to Plaintiff’s Complaint.

 6          IT IS SO ORDERED.

 7
     Dated: September 6, 2019
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   2
                                                        [PROPOSED] ORDER; CASE NO. 2:19-CV-01197
